SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of December, 2016 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X Management Proposal Special Shareholders’ Meeting Dear Shareholders Please find below the Management Proposal of Companhia Siderúrgica Nacional (“Company”) related to the matters to be resolved at the Company’s Special Shareholders’ Meeting to be convened for December 20, 2016. 1. To resolve on the Company’s financial statements for the fiscal year ended December 31, 2015, which were restated and republished voluntarily by Management. We propose to the Company’s shareholders to analyze the Management accounts and approve the new financial statements for the fiscal year ended December 31, 2015, and the Management’s Report, which were voluntarily restated by the Company’s Management on November 14 2016, on the websites of the CVM (Brazilian Securities and Exchange Commission) (www.cvm.gov.br), of the BM&FBovespa S.A. – Securities, Commodities and Futures Exchange ( www.bmfbovespa.com.br ), and on the Company’s Investor Relations website (www.csn.com.br/ri/ ) (“ Restated Financial Statements ”). According to the Material Fact disclosed on November 14, 2016, the need to restate the financial statements for the fiscal year ended December 31, 2015 was due to a change in the interpretation of Technical Pronouncement CPC 15/IFRS 3 – Business Combination. The new interpretation led to the necessity to rectify the duties of controlling and non-controlling shareholders regarding gains arising from the business combination that took place in November 30, 2015, through which the Asian consortium comprised by the companies ITOCHU Corporation, JFE Steel Corporation, POSCO, Ltd., Kobe Steel, Ltd., Nisshin Steel, Co, Ltd. and China Steel Corp. (“Asian Consortium”), purchased, through a primary issue of shares, a 12.48% equity interest in Congonhas Minérios S.A. (“Congonhas Minérios”), upon contribution of the 40% interest it held in Nacional Minérios S.A. – Namisa (“Business Combination”). In the financial statements approved by the shareholders at the Annual Shareholders’ Meeting held on April 28, 2016 ("AGO 2016”), the gains arising from the Business Combination were attributed to both the Asian Consortium and CSN, in proportion to their respective equity interest in the capital of Congonhas Minérios, that is, 87.52% to CSN, and 12.48% to the Asian Consortium. In accordance with the new interpretation, the gains arising from the business combination should be attributed exclusively to CSN, without allocating 12.48% of these gains to the Asian Consortium. The table below compares the understanding adopted in the financial statements approved at the AGO 2016 to the new interpretation applied in the Restated Financial Statements: December 31, 2015 As presented Reclassifications Restated Common stock 4,540,000 4,540,000 Capital reserve 30 30 Earnings reserves 2,104,804 359,897 2,464,701 Legal reserve 424,536 17,995 442,531 Statutory reserve 1,895,494 256,426 2,151,920 Earnings reserves to realize 23,750 85,476 109,226 Treasury shares (238,976) (238,976) Other comprehensive income 1,019,913 (359,897) 660,016 Shareholders' equity attributed to controlling interest 7,664,747 7,664,747 Non-controlling interest 1,070,916 1,070,916 Total shareholders' equity 8,735,663 8,735,663 We clarify that the restatement of the financial statements for the fiscal year ended December 31, 2015 does not affect the Company’s total consolidated income, nor does it change the consolidated shareholders’ equity, being just a relocation between lines, as shown above. In addition, we point out that, pursuant to item III, Article 9 of CVM Rule nº 481 of December 17, 2009 (“CVM Rule 481/09”), as amended, the information mentioned in Attachment I hereto reflects our comments on the Company’s financial condition, as well as on the Restated Financial Statements. We take this opportunity to highlight that the Company’s Audit Committee advised the approval of the Restated Financial Statements in a meeting held on November 10, 2016, whose extract of the report was also made available by the Company on the websites of CVM and BM&FBOVESPA, by means of the System Empresas.Net. 2. To resolve on the allocation of the net income for the fiscal year ended December 31, 2015, based on the Restated Financial Statements. The adjustments made to the financial statements for the fiscal year 2015, as described above, resulted in an increase of R$359,896,633.51 in the Company’s net income for the fiscal year 2015. We propose that the new net income, amounting to R$1,617,792,674.15
